HOLT, District Judge.
I think that the complaint in this suit is multifarious. The allegations are not very clear or concise, and it is somewhat difficult to ascertain the exact grounds of the action. But as I understand the complaint, in the first cause of action a claim at law is alleged or attempted to be alleged against the Detroit Company for damages for its breach of an alleged contract between the Detroit Company and the plaintiff, made November 18, 1901, whereby the Detroit Company constituted the plaintiff its sole agent for the sale of certain articles in a certain territory until November 18,1902. In the second cause of action, a claim in equity is alleged, or attempted to be alleged, against both defendants for conspiracy to deprive the plaintiff of the benefit of the contract. In other words, one cause of action is against one defendant at law, and the other cause of action is against both defendants in equity. In my opinion, for these reasons the bill is multifarious, and the demurrer should be sustained, with leave to the plaintiff to amend the complaint within 20 days on payment of costs. The bill in any case, I think, should have been redrafted, on removal, in order to make it conform to the equity practice in the federal courts.